DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As applicant notes in their remarks, the second database in Mercuri et al. is another blockchain, which does not support structured query language interactions. However, since applicant amended the claims with the aspect of the secondary database “that supports structured query language searches of the data records” the examiner performed additional searching. As such, it became apparent that to one of ordinary skill in the art at the time of filing, it would have been obvious to take the blockchain mirroring from Mercuri et al. and replace it with a SQL relational database which can be queried such as is taught by Shao et al. US PG Pub 20190251071 A1.
Shao et al. teaches creating binary logs when blockchain operations are executed (Shao et al. [0023] “In accordance with implementations of the present specification, instructions to update dynamic information on a blockchain, such as during the execution of a smart contract, are converted into binary logs compatible with structured query languages.”), and then using those binary logs to store/update the state of the blockchain in a database which can be queried (Shao et al. [0023] “The binary logs are used to update a database storing a state of the blockchain. A user can query the database (e.g., using SQL queries) to view data associated with the blockchain.”).
Looking further, at the amendments made to dependent claims 6, 13, and part of the amendments to claim 20, the change is to include “where the metadata defines a format of the data record stored on the blockchain”. As Mercuri et al. describes, [0128] “In an example, the system 100 may store in the data repository 179. In an example, the data repository 179 may be divided into three data repositories, namely the meta data store, transactional store and the reporting store.” As the data repository 179 is shown as a part of the Off-chain storage 110 (see Fig. 3) this puts the metadata storage within the second database. Mercuri et al. also specifies [0129] “The metadata store may store configuration for blockchain object 108.” Having Shao et al. replace the secondary blockchain with a SQL database does not teach away from including the same information which Mercuri et al. teaches including.
Looking at the final amendment, those made to claims 7, 14, and the other parts of claim 20, the main change seems to be that updates to the metadata in the blockchain also updates the secondary database. Since both Mercuri et al. and Shao et al. have the secondary location being updated when changes are made to the first blockchain this is clearly covered by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri, et al. US PG Pub 20190013933, and further in view of Shao et al. US PG Pub 20190251071 A1.
Regarding claims 1, 8, and 15, Mercuri, et al. teaches receiving a transaction for a blockchain to update a data record persistently stored on the blockchain, the transaction specifying updated values for one or more of a plurality of data elements of the data record (Mercuri, et al. [0025] "The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address."); and updating correlated data records separate from the blockchain in a database system including the data record to match the updated values for the data record in the blockchain (Mercuri, et al. [0048] "The system 100 may use the correlation id 162 to synchronize the blockchain object 108X on the first blockchain 120X and the blockchain object 108Y on the second blockchain 120Y.").
Mercuri et al. does not teach where the database system supports structured query language searches of the data records. Shao et al. teaches where the database system supports structured query language searches of the data records (Shao et al. [0023] “The binary logs are used to update a database storing a state of the blockchain. A user can query the database (e.g., using SQL queries) to view data associated with the blockchain.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that in order to query the blockchain using SQL they would combine the SQL database mirroring of a blockchain from Shao et al. with the blockchain mirroring system of Mercuri et al. 
Regarding the additional aspect of claim 8, Mercuri, et al. teaches a non-transitory computer readable storage media having instructions stored thereon (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”).
Regarding the additional aspect of claim 15, Mercuri, et al. teaches a non-transitory computer readable medium to store instructions (Mercuri, et al. [0026] “Computing device 101 typically includes a variety of non-transitory computer readable media.”).
Regarding claims 2, 9, and 16, Mercuri, et al. teaches wherein the updating is triggered by an event generated by consensus to update the data record in the blockchain (Mercuri, et al. [0060] "The peer may publish the new block after the node generates the new block based on a consensus protocol of the first blockchain 120X. Examples of consensus protocols for the first blockchain 120X may include proof of work, proof of stake, gossip about gossip, directed acyclic graph or the like.").
Regarding claims 5, 12, and 19, Mercuri, et al. teaches generating new correlated data records as a result of finding no existing correlated data records (Mercuri, et al. [0025] "The system may deploy the message as a message blockchain object addressed to the first blockchain object at the first blockchain object's unique address in a new block of the blockchain."). A new block will only be created when the object addressed does not already exist.
Regarding claims 6 and 13, Mercuri, et al. teaches wherein the data elements to be updated include metadata for the data record, where the metadata is updated into corresponding tables in the data records in the database system (Mercuri, et al. [0076] " the identity service 192 may generate metadata information in the off-chain storage 110 that maps the off-chain identity of the participant with the on-chain identity of the participant for the blockchain object 108."), where the metadata defines a format of the data record stored on the blockchain (Mercuri et al. [0129] “The metadata store may store configuration for blockchain object 108.”).

Claims 3, 4, 7, 10, 11, 14, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mercuri, et al. US PG Pub 20190013933 and Shao et al. US PG Pub 20190251071 A1 as applied to claim 1 above, and further in view of Meadow US PG Pub 20190120929.
Regarding claims 3, 10, and 17, Mercuri, et al. teaches identifying correlated data records using a unique identifier or a transaction type (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object."). Neither Mercuri, et al. nor Shao et al. teach where the unique identifier is a universally unique identifier (UUID). Meadow teaches where the unique identifier is a universally unique identifier (UUID) (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri, et al. and Shao et al. with Meadow, that in order to identify blockchain objects using a hash value that is practically unique, they would combine the use of a universally unique identifier (UUID) from Meadow with the SQL database blockchain mirroring from Shao et al. and the addressing blockchain objects using a unique identifier from Mercuri, et al.
Regarding claims 4, 11, and 18, Mercuri, et al. teaches retrieving the data record from the blockchain (Mercuri, et al. [0158] "The system 100 may retrieve the current state of blockchain objects 108X and/or 108Y from the data repository 179"); updating the data record to include the UUID also assigned to a related entity (Mercuri, et al. [0024] "The blockchain object deployed on the blockchain may be assigned a unique address. The unique address may be used to identify the blockchain object and to interact with the blockchain object."); writing the updated data record having the UUID included therein to the blockchain (Mercuri, et al. [0025] "The blockchain may receive events associated with the blockchain object from an event stack of the system in the form of messages addressed to the blockchain object's unique address."). Where the unique address is a UUID as taught by Meadow as in claim 3.
Regarding claims 7 and 14, Mercuri, et al., with Shao et al. replacing the secondary blockchain with a SQL database, teaches wherein an identifier is stored in the data record to correlate the data record in the blockchain and in the data record in the database system (Mercuri, et al. [0099] "The address uniquely identifies the first blockchain object 108X on the first blockchain 120X. The system 100 may store the address in the data repository 179."), and wherein an update interface updates the metadata in the blockchain and in the database system to update the format of the data record in response to the transaction (Mercuri et al. [0127] “The system 100 may also manage blockchain objects 108X and/or 108Y after it is deployed on blockchains 120X and/or 120Y. The blockchain monitor 122 may retrieve events from blockchains 120X and/or 120Y as events are posted on new blocks on blockchains 120X and/or 120Y.”, Shao et al. [0023] “In accordance with implementations of the present specification, instructions to update dynamic information on a blockchain, such as during the execution of a smart contract, are converted into binary logs compatible with structured query languages. The binary logs are used to update a database storing a state of the blockchain.”). 
Neither Mercuri, et al. nor Shao et al. teach where the unique identifier is a universally unique identifier (UUID). Meadow teaches where the unique identifier is a universally unique identifier (UUID) (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri, et al. and Shao et al. with Meadow, that in order to identify blockchain objects using a hash value that is practically unique, they would combine the use of a universally unique identifier (UUID) from Meadow with the SQL database blockchain mirroring from Shao et al. and addressing blockchain objects using a unique identifier from Mercuri, et al.
Regarding claim 20, Mercuri, et al., with Shao et al. replacing the secondary blockchain with a SQL database, teaches wherein the data elements to be updated include metadata for the data record, where the metadata is updated into corresponding tables in the data records in the database system, where the metadata defines a format of the data records stored on the blockchain (Mercuri et al. [0129] “The metadata store may store configuration for blockchain object 108.”), wherein an identifier is stored in the data record to correlate the data record in the blockchain and in the data record in the database system (Mercuri, et al. [0099] "The address uniquely identifies the first blockchain object 108X on the first blockchain 120X. The system 100 may store the address in the data repository 179."), and wherein an update interface updates the metadata in the blockchain and in the database system to update the format of the data record in response to the transaction (Mercuri et al. [0127] “The system 100 may also manage blockchain objects 108X and/or 108Y after it is deployed on blockchains 120X and/or 120Y. The blockchain monitor 122 may retrieve events from blockchains 120X and/or 120Y as events are posted on new blocks on blockchains 120X and/or 120Y.”, Shao et al. [0023] “In accordance with implementations of the present specification, instructions to update dynamic information on a blockchain, such as during the execution of a smart contract, are converted into binary logs compatible with structured query languages. The binary logs are used to update a database storing a state of the blockchain.”). 
Neither Mercuri, et al. nor Shao et al. teach where the unique identifier is a universally unique identifier (UUID). Meadow teaches where the unique identifier is a universally unique identifier (UUID) (Meadow [0034] “A UUID may be created and used to identify something with reasonable confidence that a same identifier will not be unintentionally created by anyone to identify something else.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Mercuri, et al. and Shao et al. with Meadow, that in order to identify blockchain objects using a hash value that is practically unique, they would combine the use of a universally unique identifier (UUID) from Meadow with the SQL database blockchain mirroring from Shao et al. and addressing blockchain objects using a unique identifier from Mercuri, et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163